 In theMatter Of UNIVERSAL PRODUCTS,INC.andINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, (C. I. 0.)LOCAL 174Case No. R-1674.Decided February 9, 1940Auto PartsManufacturingIndustry-Investigation of Representatives:con-troversy concerning representation of employees:rival unions:refusal by em-ployer to recognize either as exclusive bargainingagency; contracts with rivallabor organizations for members only terminable upon the certification of anexclusive bargaining agent by the Board, no barto-Unit Appropriatefor Col-lective Bargaining:hourly production and maintenance employees exclusive ofwatchmen,timekeepers,supervisory employees,which includes foremen andassistant foremen, office,clerical,and salaried employees:stipulated as to-Representatives:eligibility to participate in choice of ; stipulation;senioritylist next preceding date of Direction-ElectionOrderedMr. Arthur C. O'Connor,for the Board.Mr. Karl B. GoddardandMr. Lee Henson,of Detroit,Mich., forthe Company.Mr. Maurice SugarandMr. Jack N. Tucker,of Detroit, Mich., forthe C. I. O.-U. A. W.Mr. Edward Barnard, Mr. Arthur C. Lumley, Mr. Harry B. Rot-tiers,andMr. Valois E. Crossley,of Detroit, Mich., for the A. F. L.-U. A.. W.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 19, 1939, and December 18, 1939, respectively, Inter-national Union, United Automobile Workers of America (C. I. 0.),Local 174, herein called Local 174, filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) a petition and an amendedpetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Universal Products Co.,Inc.,'Dearborn, Michigan, herein called the Company, and requestingDesignated in some of the pleadings as Universal Products, Inc.At the hearing coun-sel for the Board moved to amend such pleadings to read Universal Products Co., Inc.The motion was grantpA20, N. L. R. B.. NI2881 UNIVERSAL PRODUCTS INCORPORAT'ED289'an investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the.Act.On November 27, 1939, the National Labor Relations.Board,: herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, ordered an investigation and di-rected the Regional Director to conduct it and to provide for anappropriate hearing upon due notice. .On December 20, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, upon^Local'174, and upon International Union, United Automobile Workersof America, Local 627, - affiliated with the American Federation ofLabor, herein called Local 627, a labor organization claiming to repre-sent employees directly affected by the investigation.Pursuant tothe notice, a hearing was held on January 3 and 4, 1940, at Detroit..Michigan, before. Joseph L. Maguire, the Trial Examiner duly desig-nated by the Board.The Board, the Company, Local 174, and Local627 were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and' cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.On January 8, 1940, Local 174 requested permission to argue orallybefore the Board.This request was granted and upon notice to allparties a hearing for the purpose of oral argument was set forJanuary 18, 1940, at Washington, D. C.On January 16 and 11,1940, all parties advised the Board that they did not intend to appearfor oral argument.On January 17, Local 627 requested leave to filea -brief; and on January 18, the Board granted leave to all partiesuntil January 26, 1940, to file written briefs.The parties did notavail themselves of this privilege.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the. admission of evidence.The Board has-reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed. -.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY 2-The Company is a Delaware corporation licensed to conduct itsbusinessin the State of Michigan, having its principaloffices andplant inDearborn, Michigan.It isengaged inthe manufacture,sale,.`'The findings in this section are based upon, a stipulation of facts.between the Com-pany and counsel for the Roaril. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDand distribution of universal joints and propeller shafts for motorvehicles.The principal raw materials purchased by the Companyduring the period from October 1, 1938, to October 1, 1939, a repre-sentative year, were steel forgings, screw-machine products, stampings,and leather parts, of which 25 per cent, aggregating in value over$25,000 were shipped from places outside the State of Michigan.The gross value of its shipments of finished products to places out-side the said State was over $250,000 and over 25 per cent of its totalproduction during the same period.The Company normally employsapproximately 408 employees. It concedes that it is engaged in inter-state commerce and in a business affecting commerce within themeaning of the Act.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America, Local174, is a labor organization affiliated with the Congress of IndustrialOrganizations.It admits to membership production and maintenanceemployees of the Company.,International Union, United Automobile Workers of America, Local627, is a labor organization affiliated with the American 'Federationof Labor. It also admits to membership productionand maintenanceemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONLocal 174 began to organize the Company's employees in 1937 andon April 30, 1937, entered into a contract with the Company for 1year in which it was recognized as the representativeof its mem-bers.In June 1938 Local 174 and the Company entered into negoti-ations for a new contract which was drafted but not formally executedby the parties.However, both the Company and Local 174 compliedwith the terms of the proposed contract.In April 1939 Local 627 3 asserted a claim to represent a majority'of the Company's employees and Local 174 made a :similar claim.The Company declined to contract with either organization as theexclusive representative of its employees until therewas adetermi-nation of the majority issue.On August 8, 1939, Local 627 filed with this Board a petition foran investigation and certification of representatives. In September1939 an election was arranged upon the consent of the parties, but onSeptember 14, 1939, Local 627 withdrew its consent to the electionand it was not held .4The record does not disclose the, date Local 627 was organized but apparently it pre-ceded by a short time Local 627's demand for recognition.FLocal 627's petition was dismissed by the Board on November 27, 1939.IJ UNIVERSAL PRODUCTS INCORPORATED291On September 8, 1939, Local 174 gave notice to the Company of anintention to strike 5 and on September 19, 1939, filed the petition inthis proceeding.On October 20, 1939, and October 23, 1939, theCompany entered into separate contracts with Local 627 and Local174, respectively, for their members."The Company contends that no question or controversy concerningrepresentation exists for the reason that the Company has bargainedconsistently with each organization for its own members.We findno merit in that contention since each organization is seeking ex-clusive bargaining rights to which it is entitled under the Act if itrepresents a majority of the Company's employees in an appropriateunit?We further find that the contracts entered into during thependency of this proceeding, which by their express terms are termin-able upon the certification of an exclusive bargaining agent by theBoard, do not constitute a bar to a determination of representativesin this proceeding.sWe find that a question has arisen concerning the representationof the employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated that all hourly production and maintenanceemployees, excluding watchmen (plant protection employees), time-keepers, supervisory employees, which includes foremen and assistantforemen, office, clerical, and salaried -employees, constitute an appro-priate unit.Local 174 claims that two employees in the flange department aresupervisory employees.The representative of Local 174 testifiedsThis notice was pursuantto Mich. Stat., Act No. 176, Public Acts of 1939.These contracts providedinterslidthat they were to remain in effect for1 year, andwere then terminableupon 30 days' notice,and that "Inthe eventan election is held byany governmentagency and sole bargaining rights are obtained by any other Union, thenthis contractshall be considered immediately cancelled."SeeMatterof Armour and CompanyandUnitedMeat PackingWorkers,Local No. 117,6 N. L. R.B. 613;MatterofMackayRadio Corporation of Delaware,Inc., and MackayRadio & Telegraph Company, a corporationandAmerican Radio Telegraphists Association,5.N.'L.,R.B. 657.s SeeMrtt(er ofUnit CastCorporationandSteelWorkers Organizing Committee, 7 N.L.L2.B. 129" a pd cases there cited. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout contradiction that Ernest F. Stephens is working as an.assist-ant foreman, and Arlington M. Rowe supervises the operation of thefour-way machines and is also an assistant foreman.We find thatErnest. F.. Stephens and Arlington M. Rowe occupy supervisory posi -tions and they will be excluded from the unit.We. find that all hourly production and maintenance employees ofthe Company, excluding watchmen (plant protection employees),timekeepers, supervisory employees, which includes foremen and as-sistant foremen, office, clerical, and salaried employees, constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to the employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESBoth Local 174 and Local 627 claim to represent a majority of theemployees in the agreed unit.We find, therefore, that an electionby secret ballot is necessary to determine the proper representativefor collective bargaining and. thus resolve the question concerningrepresentation.The parties stipulated that in the event the Board should directan election, all those persons whose names were on the seniority list sfor the pay-roll period immediately preceding the date of the Board'sDirection of Election and who are within the appropriate unit, bepermitted to vote.With the exception of watchmen the exclusionsfrom the unit are recognized in the compilation of the seniority listspublished by the Company.We shall adopt this stipulation anddirect that those eligible to vote shall be all those persons on theseniority list for the pay-roll period immediately preceding the dateof this Direction of Election, excepting and excluding watchmen, andflange-department employees Stephens and Rowe, who have beenexcluded from the appropriate unit as supervisory employees.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation .of employees of Universal.., Products Co., Inc., Dearborn,Michigan, within the meaning of Section'9 (c) and Section 2 (6) and(7) of the National Labor Relations Act..2.All hourly iproduction and maintenance employees of the Com-pany, excluding watchmen (plant protection employees), timekeepers,°Anr employee acquires seniority status upon the completion of 2 months' continuousservice.1 UNIVERSAL PRODUCTS INCORPORATED293supervisory employees, which includes foremen and assistant foremen,office, clerical, and salaried employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations.act, and pursuant to Article III, Section '8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTrD that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Universal Products Co., Inc., Dearborn, Michigan, an electionby secret-ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among the hourly production and maintenance employees of theCompany, excluding watchmen (plant protection employees), time-keepers, supervisory employees, which includes foremen and assistantforemen, office, clerical, and salaried employees, whose names appearon the Company's seniority list for the pay-roll period immediatelypreceding the date of this Direction of Election, to determine whetherthey desire to be represented by International Union, United Auto-mobile Workers of America, Local 174, affiliated with the Congress ofIndustrial Organizations, or International Union, United AutomobileWorkers of America, Local 627, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining, or by neither.283031-41-vol. 20--20